                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER JAMES JOHNSON,                         :
                                             :
              Plaintiff,                     :
       v.                                    :           CIVIL ACTION
                                             :
COMMISSIONER OF                              :           NO. 20-3111
SOCIAL SECURITY,                             :
                                             :
              Defendant.                     :

                                          ORDER

       AND NOW, this 29th day of June, 2021, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. No. 16), Defendant’s Response

thereto (Doc. No. 17), and Plaintiff’s Reply (Doc. No. 18), IT IS HEREBY ORDERED that:

       1. Plaintiff’s Request for Review is DENIED;

       2. JUDGMENT IS ENTERED in favor of Defendant; and

       3. The Clerk of the Court shall mark this case CLOSED.



                                           BY THE COURT:


                                           /s/ Marilyn Heffley
                                           MARILYN HEFFLEY
                                           UNITED STATES MAGISTRATE JUDGE
